DETAILED ACTION
Notice to Applicant
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/12/2021 has been entered.
In the amendment dated 11/12/2021, the following has occurred: Claim 1 has been amended; Claim 2 has been canceled.
Claims 1, 4, 6-11, and 13-15 are pending and are examined herein. This is a Non-Final Rejection.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 103
Claims 1, 4, 6-11, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hitachi (JP 2008-210541 to Hitachi Maxell, Office cites to provided machine translation) in view of Uemara (US 2013/0260207 to Uemara) and Toyoda (US 2015/0333308 to Toyoda et al.).
	Regarding Claim 1, 4, 6, and 8-10, Hitachi teaches:
a separator comprising a porous substrate having a plurality of pores (abstract, paras 0029-0030)
a porous coating layer on both sides of the substrate (para 0088)
wherein the coating comprises a plurality of inorganic particles connected and fixed via a binder polymer (para 0046), the binder comprising fine particles of e.g. ethylene vinyl acetate copolymer and including heat-meltable resin that binds the inorganic particles together (para 0037)
wherein the inorganic particles can comprise combinations of oxides including boehmite and other conventional inorganic fillers such as silica or alumina (para 0024) 
an example with 570g of plate-like alumina with an average diameter of 1.412 microns, 430g of plate-like boehmite with an average diameter of 0.355 microns, 250g of PE fine particles, and 30g of SBR (para 0109)
wherein the inorganic particles are split into fine particles less than 0.3 microns in diameter ranging from 20-80% of the inorganic composition (paras 0019-0021) and larger particles having a diameter of 1-6 microns ranging from 20-80% of the inorganic composition (paras 0021-0022)
	It would have been obvious to one of ordinary skill in the art that the fine and large particles could comprise different oxides, since the oxides are substitutable equivalents of each other. Simple substitution of one known element for another to obtain predictable results has been found to be obvious. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). It would therefore have been obvious to use boehmite fine particles and silica, alumina, etc. large particles. It would also have been obvious to select any portion of the range disclosed in Hitachi for the fine particles, such as 20-80% of the inorganic composition. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP 2144.05 [R-5]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to select any portion of the disclosed ranges of Hitachi, and selecting a range of e.g. 200-250g of fine boehmite and 800-750g of coarser alumina would have produced a coating that reads on the claimed ratio range for boehmite particles to binder polymer.
	Hitachi does not explicitly teach:
use of an anionic surfactant, in particular sodium dodecylbenzenesulfonate, in each coating layer in an amount of 5-20 wt% based on the weight of the respective layers

	Regarding Claim 7, Hitachi teaches:
substantially similar conventional inorganic fillers, disclosed in the instant specification to have the claimed dielectric constant (para 0024)
	Regarding Claim 11, Hitachi teaches:
a polyolefin separator substrate (para 0030)
	Regarding Claims 13-14, Hitachi teaches:
a lithium secondary battery comprising cathode, anode, and separator (e.g. para 0003)
	Regarding Claim 15, Hitachi teaches:
that the range of inorganic fine particles less than 0.3 microns, such as the boehmite particles of explicit example 12, can range from 20-80 wt% of the inorganic composition (paras 0019-0021), implying that any range of boehmite particles between 200-800g in example 12 would have been within the inventive concept of Hitachi and is therefore rendered obvious by Hitachi. In the 

Response to Arguments
Applicant’s arguments with respect the claims have been considered, and the rejections have been withdrawn. Upon further search and consideration new rejections have been issued in view of Uemara and Toyoda.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Dignan, whose telephone number is (571) 272-6425.  The examiner can normally be reached from Monday to Friday between 10 AM and 6:30 PM. If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Milton Cano, can be reached at (313)446-4937. Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, 
/MICHAEL L DIGNAN/Examiner, Art Unit 1723